Citation Nr: 1818674	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-25 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a left ankle disability, to include as secondary to service-connected left and right knee disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from June 1979 to February 1981, October 1990 to June 1991, and March 2003 to May 2003 with additional reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office(RO) in Milwaukee, Wisconsin.   

During the pendency of the appeal, the RO issued a December 2015 which denied service connection for a left ankle disability as secondary to service-connected left and right knee disabilities.  Although this rating decision indicated that the left ankle disability claim was reopened, the Veteran filed a timely notice of disagreement to the August 2012 rating decision and perfected the appeal with a timely July 2014 substantive appeal form.  Therefore, as indicated, the August 2012 rating decision is on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional development is required before the issue on appeal is adjudicated; specifically, another VA medical examination and opinion is necessary, for the reasons discussed below.

The Veteran contends that her left ankle disability is due to active service, or in the alternative, due to service-connected left and right knee disabilities.  

Initially, the Board notes that the specific dates of the Veteran's periods of ACDUTRA and/or INACDUTRA have not been verified in this case.  The service treatment records reflect treatment during at least one period of INACDUTRA, to include the April 2008 treatment for a left ankle sprain; however, there does not appear to have been any attempt to verify any specific periods of ACDUTRA or INACDUTRA. In order to properly assess the Veteran's claim, an attempt to verify these periods of service should be conducted as medical records show that the Veteran injured her left ankle in August 1980, November 1987, August 1988, April 2008 and October 2011.

Once the Veteran's periods of ACDUTRA and/or INACDUTRA have been confirmed, a VA addendum opinion should be obtained.

The Veteran underwent VA examinations in August 2012, May 2014, and November 2015.  Additionally, a VA addendum opinion was obtained in March 2016.  However, these examinations and opinions are inadequate.  

Accordingly, the case is REMANDED for the following action:

1.  Submit a request to the appropriate service department to verify all periods of the Veteran's ACDUTRA and any periods of INACDUTRA.  Any negative responses should be associated with the claims file.  The AMC should specifically include documentation of all verified periods of service.

2.  Once the Veteran's periods of ACDUTRA and/or INACDUTRA have been verified, the Veteran's claims file should be submitted to a VA examiner with the proper expertise so that an addendum opinion can be obtained.  The RO or the AMC should inform the examiner of the Veteran's verified periods of active duty, ACDUTRA, and INACDUTRA.  The examiner should review the Veteran's claims file and specific periods of active duty, ACDUTRA, and INACDUTRA and provide the following opinions:

a)  Is it at least as likely as not (a 50 percent probability or greater) that a left ankle disability is etiologically related to a disease or injury incurred or aggravated in active duty or any period of ACDUTRA?

b)  Is it at least as likely as not that a left ankle disability is etiologically related to an injury incurred or aggravated during INACDUTRA (the Board notes that only injuries, and not diseases, are recognized under 38 U.S.C. § 101 (24) (2012) as the basis for establishing service-connection related to periods of INACDUTRA)?

c)  Is it is at least as likely as not that the left ankle disability is caused or aggravated by the service-connected left or/and right knee disabilities?

A complete rationale should be provided for all opinions.

The examiner should note that an opinion that something "is not caused by or a result of" another thing does not address the issue of aggravation.  

3.  Review the examination report for compliance with the Board's directives.  If necessary, any corrective action should be undertaken prior to recertification to the Board.

4.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  The case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




